DETAILED ACTION
Status of Claims
In response to applicant’s preliminary amendment filed 5/24/2019, claim 1-22 are pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8-11, 13, 17, 19, and 21-22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wootton (US 2004/0135716).

Regarding claims 1-3, 8-10, 21-22, Wootton discloses a system which receives a laser pulse-coded range signal from a weapon equipped with a laser range finding device. See paragraphs 0023-0024.

Wootton discloses wherein the system transmits the same coded signal back, with modification and delay, so as to provide a false (i.e. simulated) pulse-coded signal back to the weapon TOF based range finding device. See paragraphs 0024, 0030, and 0032. 

Note with regard to claim 10 that a received OSAG signal would be returned as described above. 


Regarding claims 5-6, 13, 19, Wootton discloses producing the returned coded pulse with a delay, to make the range seem further than it is. See paragraphs 0030 and 0032.  

Regarding claims 11 and 17, Wootton disclose a fiber optic delay coil in paragraph 0030 (the walk coil). The delay is adjusted by the coil length, as described. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Wootton (US 2004/0135716).

Regarding claims 7, 20, Wootton discloses a time-delay based upon distance parameters in paragraph 0032. Wootton does not disclose specifics of the delay, but one of ordinary skill in the art would find this an obvious design alternative, since Wootton does have the delay, and the amount of delay would be a design parameter (walking distance). 

Regarding claim 16, Wootton does not disclose a FPGA device in the receiver system. However, this is a standard electronic device, and its use in electronic systems would be obvious to one of ordinary skill in the art at the time of applicant’s filing, in order to use it in its established fashion to accomplish a task. 

Allowable Subject Matter
Claims 4, 12, are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. This claim is considered to contain allowable subject matter as the prior art does not teach or suggest a range simulation device such as that claimed which decodes a received ranging pulse. 

Claims 14-15 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. These claims are considered allowable, as the prior art does not teach or suggest a system such as that claimed which generates the return pulse (i.e. through a laser, LED, or whatever).  

Claim 18 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims, as the prior art does not teach or suggest a system such as that claimed which receives commands from a simulation system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715